- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that the Board of Directors of our subsidiary Eletrosul Centrais Elétricas S.A. approved the following acquisitions: - shares held by Cymi Holding S.A., representing 51% of the capital of Artemis Transmissora de Energia S.A. , for the total amount of R$ 144.3 million, priced on 31/12/2010, which should be updated by the accumulated rate of CDI/CETIP until the payment date. After acquisition the mentioned company will be incorporated by Eletrosul. - shares held by Cymi Holding S.A.representing 51% of the capital of Uirapuru Transmissora de Energia S.A., for the total price of R$ 38.2 million, priced on December 31, 2010, which should be updated by the accumulated rate of CDI/CETIP until the payment date. This acquisition will be made in conjunction with the Fundação Eletrosul de Previdência e Assistência Social - ELOS who will own 25% of the Uirapuru shares, representing a portion of R$ 18.7 million of the value mentioned above. With this acquisition Eletrosul will hold a 75% stake in Uirapuru Transmissora de Energia S.A. These projects total 496km of transmission lines, 376 km relating to Artemis Transmissora de Energia S.A, linking S.Santiago-Ivaiporã-Cascavel (525 kV) and 120 km relating to Uirapuru Transmissora de Energia S.A, linking Ivaiporã-Londrina (525 kV). These new transmission lines represent 4.95% of the current extension of the transmission lines belonging to Eletrosul which, on December 31, 2010, totaled 10,011 km. The completion of these acquisitions requires approval by the Agencia Nacional de Energia Elétrica  ANEEL. Rio de Janeiro, January 31, 2011. Armando Casado de Araujo Chief Financial and Investor Relation Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 31, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
